1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   ANGELOS KOLOBOTOS, an            No. 2:18-cv-3077 WBS KJN
     individual,
13
                  Plaintiff,
14                                    MEMORANDUM AND ORDER RE: MOTION
         v.                           TO DISMISS
15
     DITECH FINANCIAL LLC;
16   QUALITY LOAN SERVICE
     CORPORATION; and DOES 1
17   through 20, inclusive,

18                Defendants.

19

20                              ----oo0oo----

21            Plaintiff Angelos Kolobotos brought this action against

22   defendants Ditech Financial LLC (“Ditech”) and Quality Loan

23   Service Corporation (“Quality”), asserting various claims under

24   state law relating to the foreclosure of his property.      Before

25   the court is defendant Ditech’s Motion to Dismiss plaintiff’s

26   complaint.   (Docket No. 5.)   Plaintiff has not responded.1

27
         1     On the court’s own motion and pursuant to Local Rule
28   230(g), the court decides the motion without oral argument. See
                                     1
1                 According to the complaint, on or about August 19,

2    2005, Zachary Barone and Brooke Barone borrowed $182,412 from

3    Pinnacle Capital Mortgage LLC to secure the purchase of the

4    property at issue in this lawsuit (“the subject property”).          (See

5    Compl., Ex. A (Docket No. 1-1).)      The loan was secured by a deed

6    of trust recorded against the subject property.       (Id.)   The

7    original beneficiary of the deed of trust, Mortgage Electronic

8    Registration Systems, Inc., later assigned the mortgage to

9    Ditech.2   (See id., Ex. D.)     On November 5, 2015, the Barones

10   quitclaimed any interest they had in the subject property to Ryan

11   Nickel.    (See id., Ex. B.)     Shortly thereafter, Ryan Nickel and

12   Kersina Nickel sold the property by warranty deed to plaintiff

13   for only $10.    (Id., Ex. C.)    The Barones eventually defaulted on

14   the loan and foreclosure proceedings began in 2018.       A notice of

15   default was recorded on June 5, 2018 and a notice of trustee’s

16   sale was recorded on September 25, 2018.        (Id., Exs. G & H.)

17                Plaintiff filed this lawsuit on October 19, 2018 in

18   Sacramento County Superior Court.       (Id.)   Ditech removed the

19   action to this court on November 28, 2018.       (Docket No. 1.)

20   Plaintiff claims that after he purchased the property he could
21   not make timely mortgage payments due to a personal financial

22   hardship.3    (Compl. ¶ 17.)   Regardless, he alleges that the

23
     also Local Rule 230(a) (“No party will be entitled to be heard in
24   opposition to a motion at oral arguments if opposition to the
     motion has not been timely filed by that party.”).
25

26
          2    Ditech has since substituted Quality as the trustee
     under the deed of trust. (See id., Ex. E.)
27
          3    There is no allegation of how the financial arrangement
28   related to the mortgage changed after transfer of the subject
                                     2
1    decision by defendants to undertake a non-judicial foreclosure to

2    sell the subject property was wrongful and a breach of the deed

3    of trust.     (Id. ¶ 20.)   Plaintiff further alleges that defendants

4    have abused their rights as lenders, engaged in unfair business

5    practices, and have breached their fiduciary duties to him.          (Id.

6    ¶ 20.)     Plaintiff alleges the following claims: (1) breach of

7    contract; (2) breach of the implied covenant of good faith and

8    fair dealing; (3) negligence; (4) negligent infliction of

9    emotional distress; (5) violation of California Civil Code §

10   2937; (6) violation of California Unfair Competition Law,

11   California Business and Professions Code §§ 17200, et seq.; and

12   (7) accounting.     (Id.)   Notwithstanding the filing of the motion

13   to dismiss, plaintiff has not filed an opposition or responded in

14   any way.

15               On a Rule 12(b)(6) motion, the inquiry before the court

16   is whether, accepting the allegations in the complaint as true

17   and drawing all reasonable inferences in the plaintiff’s favor,

18   the plaintiff has stated a claim to relief that is plausible on

19   its face.    See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).        “The

20   plausibility standard is not akin to a ‘probability requirement,’
21   but it asks for more than a sheer possibility that a defendant

22   has acted unlawfully.”      Id.   “A claim has facial plausibility

23   when the plaintiff pleads factual content that allows the court

24   to draw the reasonable inference that the defendant is liable for

25   the misconduct alleged.”     Id.    A complaint that offers mere

26   “labels and conclusions” will not survive a motion to dismiss.
27

28   property.
                                          3
1    Id. (internal quotation marks and citations omitted).

2                The court finds that plaintiff has not adequately

3    alleged any claims against Ditech.    Every single one of

4    plaintiff’s claims presumes the existence of a legal relationship

5    between Ditech and plaintiff.    Plaintiff, however, is not a

6    borrower on the loan and has not put forth any well-pled

7    allegations that can otherwise avail him of protections in the

8    deed of trust.    For instance, plaintiff’s complaint does not

9    contain any allegation that he assumed the obligations of the

10   mortgage.   The fact that plaintiff subsequently acquired the

11   property via a warranty deed and allegedly made payments on the

12   loan does not mean that he is now an obligor.    See Aldana v. Bank

13   of Am., N.A., No. CV 14-7489-GHK FFMX, 2014 WL 6750276, at *6

14   (C.D. Cal. Nov. 26, 2014) (reaching the same conclusion).

15   Because plaintiff’s complaint fails to plausibly allege the

16   existence of a legal relationship as to this defendant, the court

17   will grant Ditech’s motion to dismiss.

18               IT IS THEREFORE ORDERED that Ditech’s Motion to Dismiss

19   plaintiff’s complaint (Docket No. 5) be, and the same hereby is,

20   GRANTED, and the complaint is hereby DISMISSED as to this
21   defendant only.

22   Dated:   January 16, 2019

23

24

25

26
27

28
                                       4
